Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2014

                                      No. 04-14-00552-CV

                                         Cesar VELEZ,
                                           Appellant

                                                v.

                                UNIVERSITY OF MISSOURI,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-11974
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        Appellant’s brief is due November 17, 2014, pursuant to an order of this court. On
November 6, 2014, appellant filed an unopposed motion to abate the appeal. In the motion,
appellants advise this court that this matter arises from a judgment relating to a student loan and
the parties are in the process of resolving the matter by refinancing the loan at issue. Based on
the potential resolution, appellant asks that we abate this matter for sixty days — the time
estimated to complete the refinancing process.

        Based on the foregoing, we GRANT the unopposed motion to abate. We ORDER this
appeal abated until further order of this court. We ORDER appellant to file in this court, on or
before January 12, 2015, a motion to dismiss or a written status report advising this court of the
status of the settlement.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court